Exhibit 10.10

SPIRIT REALTY CAPITAL, INC.

DIRECTOR COMPENSATION PROGRAM

This Spirit Realty Capital, Inc. (the “Company”) Director Compensation Program
(this “Program”) for Directors (as defined below) shall be effective upon the
Company Merger Effective Time (as defined below).

Definitions

For purposes of this Program, the following definitions shall apply. Capitalized
terms not otherwise defined herein shall have the meaning ascribed in the Spirit
Realty Capital, Inc. and Spirit Realty, L.P. 2012 Incentive Award Plan (the
“Plan”).

“Board” shall mean the board of directors of the Company.

“Cole Designees” shall have the meaning set forth in the Merger Agreement.

“Company Merger Effective Date” shall mean the date on which the Company Merger
Effective Time occurs.

“Company Merger Effective Time” shall have the meaning set forth in the Merger
Agreement.

“Directors” shall mean the non-employee directors of the Company.

“Merger Agreement” shall mean that certain Agreement and Plan of Merger, dated
January 22, 2013, by and between Spirit Realty Capital, Inc., a Maryland
corporation, Spirit Realty, L.P., a Delaware limited partnership, Cole Credit
Property Trust II, Inc., a Maryland corporation, and Cole Operating Partnership
II, LP, a Delaware limited partnership.

Cash Compensation

Annual retainers will be paid in the following amounts to Directors:

 

Director:

   $ 70,000   

Chair of Audit Committee:

   $ 20,000   

Chair of Compensation Committee:

   $ 10,000   

Chair of Nominating and Corporate Governance Committee:

   $ 10,000   

Lead Independent Director:

   $ 20,000   

All annual retainers will be paid in cash quarterly in arrears promptly
following the end of the applicable calendar quarter, but in no event more than
thirty (30) days after the end of such quarter. Annual retainers will be
pro-rated to reflect any partial year of service.



--------------------------------------------------------------------------------

Each Director shall receive Board meeting fees in the amount of $500 per Board
meeting for telephonic attendance and $1,000 per Board meeting for in-person
attendance.

Equity Compensation

 

Initial Restricted Stock Grant:    Except with respect to the Cole Designees,
each Director who is initially elected or appointed to serve on the Board after
the Company Merger Effective Time shall be granted Restricted Stock with a value
of $80,000 on the date of such initial election or appointment (the “Initial
Restricted Stock Grant”). The Initial Restricted Stock Grant shall vest in full
on the first anniversary of the initial election or appointment of the Director,
subject to continued service through the vesting date.    Each Cole Designee
shall be granted, as of the Company Merger Effective Time, Restricted Stock with
a value of $80,000 on the Company Merger Effective Date (the “Cole Designee
Initial Restricted Stock Grant”). The Cole Designee Initial Restricted Stock
Grant shall vest in full on the first anniversary of the Company Merger
Effective Date, subject to continued service through the vesting date. Annual
Common Stock Grant:    For each calendar year beginning after 2013, each
Director who is serving on the Board as of the date of each annual meeting of
the Company’s stockholders shall be granted Common Stock with a value of $80,000
on such date.

Miscellaneous

All applicable terms of the Plan apply to this Program as if fully set forth
herein, and all grants of Restricted Stock and Common Stock hereby are subject
in all respects to the terms of such Plan (as applicable). The grant of any
Restricted Stock under this Program shall be made solely by and subject to the
terms set forth in a written agreement in a form to be approved by the Board and
duly executed by an executive officer of the Company.

Effectiveness, Amendment, Modification and Termination

This Program shall become effective at the Company Merger Effective Time. This
Program may be amended, modified or terminated by the Board in the future at its
sole discretion. No Director shall have any rights hereunder, except with
respect to any Restricted Stock or Common Stock granted pursuant to the Program.